OFFICE ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to Amendment filed 8/13/2021. 
Claims 1, 3-9, 11-15 are pending. Claims 12-15 are withdrawn. 
Previous objections are withdrawn. Previous rejections of the claims under 35 USC 103 are maintained and recited below. 
Response to Arguments
Applicant's arguments filed 8/13/2021 have been fully considered but they are not persuasive. 
Applicant argues Wanat does not suggest the integrated process of fractionating mercaptan depleted naphtha that is derived from a straight-run naphtha and wherein the mercaptan removal process avoids the use of an aqueous alkaline caustic. Reply, page 5-6.
Applicant’s arguments have been considered but are not persuasive. Wanat teaches treating (i) straight run naphtha (pg.4, line 1+) (ii) using an oxidative mercaptan removal process without aqueous alkaline caustic (claim 1) to produce a sweetened naphtha stream having reduced mercaptans and containing disulfides (pg. 3, line 25). Wanat is silent regarding further use or treatment, including by separation, of the sweetened naphtha. However, it is known that disulfides in a naphtha streams may be separated by isolating the dislufides in a heavy portion of the naphtha using fractionation. This is shown using Fletcher (abst) as discussed in the rejection below. 
Applicant argues Fletcher cannot be combined with Wanat because Fletcher teaches a sweetening process using caustic followed by distillation. Applicant’s arguments focus on the sweetneting process. Applicant further argues that “whatever the oxidation process” as stated in Fletcher does not indicate any oxidation process may be used, but “’whatever’ relates to the types of processes discussed” which all involve caustic.  Considering the full teaching of 
Applicant’s arguments have been considered but are not persuasive. While some of prior art disclosed uses sweetening process steps utilize caustic, the treated naphtha product does not contain caustic. Copper chloride oxidation does not require caustic and is listed as one of the means of mercaptans removal (col. 7). The mercaptans are converted to disulfides and the naphtha product includes a light portion that free of sulfur and a heavy portion containing heavy sulfur compounds, including the disulfides formed. Fletcher states “In the initial step of the process, the mercaptans in the front end of the cracked naphtha are separated from the high octane olefins which are concentrated in this fraction. This separation is achieved by transferring the low boiling mercaptan sulfur compounds from the front end to the back end. The low boiling mercaptans are converted to higher boiling disulfides which are then separated from the front-end olefins by distillation.” (col. 7, line 19) Disulfides are recovered in a heavy portion of the naphtha stream when fractionated. Fletcher states that the naphtha “passes to a mercaptan oxidation (sweetening) unit 13 in which the mercaptans are converted to higher boiling disulfide compounds. The effluent from the mercaptan oxidation unit is then passed to fractionator 14 in which it is split into a higher boiling fraction and a lower boiling fraction . . . . The lower boiling cut from fractionator 14 is essentially free of mercaptan compounds . . . . The higher boiling fraction from fractionator 14 . . . contains the higher boiling sulfur compounds, including thiophenes and substituted thiophenes together with the disulfides formed by the oxidation of the mercaptans” (col. 6, line 39+). This is regardless of whether caustic is utilized in the upstream oxidation process.
Lastly, one of ordinary skill would not combine Fletcher with Wanat because Fletcher states that the Merox (caustic based) process readily integrates into Fletchers last processing step downstream of the distillation step and changing this – not using the Merox step – would destroy the teaching of Fletcher. Page 7.
Applicant’s arguments have been considered but are not persuasive. Merox is not required in the process and the optional use of caustic downstream does not negate the teaching of separation of a sweetened naphtha allows recovering a sulfur free light fraction and a heavy fraction containing the sulfur compounds, including disulfides. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective 
Claims 1, 3-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wanat (GB 2,105,742) and Fletcher (US 5,320,742).
With respect to claims 1 and 3-6, Wanat teaches “a process for sweetening a sour hydrocarbon comprising contacting the hydrocarbon in the liquid phase under sweetening conditions and in the presence of a gas containing molecular oxygen with a catalyst comprising at least one member of the group consisting of copper metal, copper oxide, and copper sulfide, said member being supported on a refractory porous inorganic carrier which does not have a  high base exchange capacity, whereby the mercaptans in the sour hydrocarbon are converted to disulfides” (page 3, lines 15-26). The process may occur in an upflow or downflow fixed bed reactor with gas containing oxygen mixed with the feedstock (page 5, lines 25+). Wanat explicitly states the process does not remove sulfur from the hydrocarbon but “merely converts mercaptans to disulfides” (page 6, lines 25-28; page 3, lines 25-26).
Wanat fails to teach (b) passing the mercaptan-depleted, disulfide-rich stream to a splitter column, (c) fractionating at least a portion of the stream into only two streams, a light disulfide-lean naphtha stream and a heavy, disulfide-rich naphtha stream, and (d) hydroprocessing the heavy, disulfide-rich stream naphtha stream.
However, Fletcher, in the art of gasoline upgrading, teaches a process for removing sulfur from a cracked naphtha stream (abstract). The naphtha feed is subject to oxidation to convert the low boiling mercaptans to higher boiling disulfides, which can be separated by simple distillation (col. 5, lines 37+; see also table 1 containing boiling points of relevant mercaptans and disulfides). Any oxidation process may be used at this stage of the process (col. 7, lines 45-51; see also col. 6). The oxidized naphtha containing disulfides is fractionated or split into two fractions at a cut point of about 150-240 F to obtain a lower boiling fraction 
Thus, Wanat teaches a sweetening process for the oxidation of mercapans to disulfides in a straight run or cracked naphtha stream. Wanat is silent regarding further removal of the disulfide compounds to produce a total sulfur reduced product. Fletcher teaches a process for producing low sulfur naphtha for gasoline product and regulatory compliance re sulfur content. In Fletcher, a cracked naphtha is subject to oxidation to convert mercaptans to higher boiling disulfides, split into two streams, a light stream substantially free of mercapans and sulfur and a heavy stream containing higher boiling sulfur and the oxidized disulfides, and the heavy stream is subject to mild hydrodesulphurization to remove the remaining sulfur including disulfides. It would have been obvious to a person of ordinary skill in the art before the effective filing date of 
With respect to claim 7, Wanat teaches where the copper component will preferably constitute 10-40% by weight of the catalyst (page 4, lines 26+).
With respect to claim 8, Wanat teaches wherein the support may be alumina, silica, silica-alumina, boria, clay, kieselguhr, or pumice (page 5, lines 1-2).
With respect to claim 9, Wanat teaches wherein the temperature is 35-200 C, pressure from atmospheric to 21 bar, and space velocity between about 1-10 (page 6, lines 15+). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. 
With respect to claim 11, Wanat teaches the sour feedstock may be of petroleum origin, specifically including a light and heavy naphtha, straight-run or previously cracked (page 3, line 30- page 4, line 5).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brandi Doyle whose telephone number is (571)270-1141. The examiner can normally be reached Monday-Friday, 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on (571)272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRANDI M DOYLE/Examiner, Art Unit 1771                                                                                                                                                                                                        
/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771